Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on March 30, 2020. 

2. Claims 1-27 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “a field log file database having stored thereon field log files comprising data related to examinations performed by one or more imaging devices; and one or more processors configured to execute: a mining module configured to process the field log files stored in the database and identify prominent field usage patterns; a prediction module configured to predict future workflow patterns by processing the field log files stored in the database; and a test case preparation and execution module configured to generate and execute at least one test script for an imaging device based at least in part on the identified usage patterns and the future workflow patterns,” in independent claim 1,
“receiving field log files comprising data related to examinations performed by one or more imaging devices; processing the field log files and identifying prominent field usage patterns; constructing and training a long short term memory (LSTM) neural network to identify future workflow patterns; and generating and executing at least one test script for testing an imaging device based at least in part on the identified usage patterns and the future workflow patterns,” in independent claim 10,
“identifying all examinations E, performed by a plurality of medical imaging devices, in terms of sequence of scans; constructing a long short term memory (LSTM) Neural Network model for predicting future workflows; generating a dictionary, D, of scan names and user interface operations by collecting unique scan names over all examinations; and generating a one hot encoding of E by identifying an index of each dictionary word of E in D,” in independent claim 19,
“identify workflows comprising sequences of scan operations performed by the imaging devices; identify unintended invalid usage patterns and unintended valid usage patterns in the identified workflows; generate test case sequences for at least one of new scan products and scan product updates; and schedule the test case sequences for execution on one or more of the plurality of imaging devices in order to test at least one of the new scan products and scan product updates,” in independent claim 21, which are not found in the prior art of record.
Based on prior art references and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
US 2019/0027243 to  Amthor et al. discloses generating a predictive model for use in optimizing a clinical workflow. The predictive model may be generated as follows. Workflow metadata is obtained which is indicative of the clinical workflow. A viewer log is obtained of an image viewer used by a physician to review one or more medical images. The viewer log may be indicative of one or more viewing actions performed by the physician using the image viewer.
NPL to Knorr et al. discloses mobile health (mHealth) apps for monitoring and tracking long-term health conditions, and a testing method for Android mHealth apps which is designed using a threat analysis, considering possible attack scenarios and vulnerabilities specific to the domain.

5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192